UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-7166



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


WILLIAM M. BRYSON, JR.,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Anderson. Henry M. Herlong, Jr., District Judge.
(CR-01-240)


Submitted:   November 19, 2003            Decided:   December 4, 2003


Before WILKINSON and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


William M. Bryson, Jr., Appellant Pro Se. Mark C. Moore, Assistant
United States Attorney, Columbia, South Carolina; Regan Alexandra
Pendleton, Assistant United States Attorney, Greenville, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     William M. Bryson, Jr., appeals from the district court’s

order denying his motion for review of his sentence under 18 U.S.C.

§ 3742 (2000) and for modification of his sentence under 18 U.S.C.

§ 3582(c)(2) (2000).    We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by

the district court.    See United States v. Bryson, No. CR-01-240

(D.S.C. July 18, 2003).    In his informal brief, Bryson asserts

several claims that were not raised in the district court.       We

decline to address these claims.   See Muth v. United States, 1 F.3d

246, 250 (4th Cir. 1993) (declining to consider claims raised for

first time on appeal, absent exceptional circumstances).         We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                           AFFIRMED




                                   2